Citation Nr: 1752857	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-40 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of shell fragment wound, left knee.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

4.  Entitlement to a 10 percent rating for concussion injury with headaches.

5.  Entitlement to a compensable rating for residual scar, right upper arm.

6.  Entitlement to a compensable rating for residual scar, left leg and knee.

7.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

8.  Entitlement to a compensable rating for hypertension.

9.  Entitlement to service connection for heart murmur.

10.  Entitlement to service connection for right knee condition.

11.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected type II diabetes mellitus.

12.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

13.  Entitlement to service connection for ischemic heart disease.

14.  Entitlement to service connection for a renal condition, to include as secondary to service-connected type II diabetes mellitus.

15.  Entitlement to service connection for gastroesophageal reflux disease.

16.  Entitlement to service connection for diabetic retinopathy of the right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1969, which includes combat service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon and Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Huntington, West Virginia.  Jurisdiction over the Veteran's claims currently lies with the Cleveland RO.


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his claims is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, the Veteran withdrew his appeal as to all pending issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed.  


ORDER

The appeal is dismissed.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


